     Case 1:17-cv-01673-AWI-JLT Document 77 Filed 07/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LORENZO MORALES,                          Case No. 1:17-cv-01673-AWI-JLT (PC)

12                       Plaintiff,                  ORDER ON STIPULATION TO AMEND
                                                     DISCOVERY AND SCHEDULING ORDER
13           v.

14    R. TORRES, et al.,

15                       Defendants.

16

17          Upon consideration of the parties’ stipulation to amend the discovery and scheduling

18   order (Doc. 76), the Court finds good cause to modify the order and sets the following new

19   deadlines:

20          1. The deadline for amending the pleadings is November 10, 2020;

21          2. The deadline for completing all discovery, including filing motions to compel, is

22                December 12, 2020; and,

23          3. The deadline for filing pre-trial dispositive motions is January 12, 2021.

24
     IT IS SO ORDERED.
25

26      Dated:      July 10, 2020                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
